DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons of Allowance
1.		The following is an examiner's statement of reasons for allowance: claims 1 - 14 are allowable over the prior art of record for the reasons as stated in the Applicant’s Amendment/Argument with Terminal Disclaimer (Approved on December 30, 2021) filed on December 30, 2021.
Furthermore, none of the prior art of record teaches or fairly suggests that a user equipment (UE) comprising an interference detection unit detecting a start of In-Device Coexistence (IDC) interference caused by signal transmission of a first network system against signal reception of a second network system, an assistant information generation unit initiating assistant information indicating occurrence or expectation of the IDC interference, and a transmitter transmitting the assistant information and a measurement report to an evolved NodeB (eNB), the measurement report comprising measurement values which are obtained without IDC interference, and a receiver receiving a response indicating coordination of the IDC interference based on the assistant information, from the eNB, and together with combination of other claimed elements as set forth in the independent claims 1, 5, 9, and 12. 
Therefore, the claims 1 - 14 are allowable over the prior art of records.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571- 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
April 5, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649